UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4665


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES OSCAR LITTLE, a/k/a Timothy Eugene Little,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:04-cr-00339-JKB-1)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before TRAXLER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Joanna Silver, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant. Stephen
M. Schenning, Acting United States Attorney, Martin J. Clarke, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 2007, James Oscar Little pleaded guilty to possession of a firearm with an

obliterated serial number, in violation of 18 U.S.C. § 922(k) (2012), and the district court

sentenced Little to 100 months of imprisonment, followed by 3 years of supervised

release. Following his release from incarceration, Little was convicted in state court of

second degree assault. Based on this new conviction, the district court revoked Little’s

supervised release and sentenced him to 21 months of imprisonment, followed by 15

months of supervised release.      Little appeals, arguing that the sentence is plainly

unreasonable. Finding no error, we affirm.

       Little argues on appeal that the sentence is procedurally and substantively

unreasonable. We review a sentence imposed as a result of a supervised release violation

to determine whether the sentence is plainly unreasonable. United States v. Padgett, 788

F.3d 370, 373 (4th Cir. 2015). The first step in this analysis is a determination of whether

the sentence is unreasonable; in making this determination, we follow the procedural and

substantive considerations employed in reviewing original sentences. United States v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006). Although a district court must consider the

policy statements in Chapter Seven of the Sentencing Guidelines along with the statutory

factors, “the court ultimately has broad discretion to revoke its previous sentence and

impose a term of imprisonment up to the statutory maximum.” Id. at 439 (internal

quotation marks omitted). If a sentence imposed after a revocation is not unreasonable,

we will not proceed to the second prong of the analysis—whether the sentence is plainly

unreasonable. Id. at 438-39.

                                             2
       A district court must adequately explain a revocation sentence, “whether the

district court imposes an above, below, or within-Guidelines sentence.” United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation marks omitted). “A

court need not be as detailed or specific when imposing a revocation sentence as it must

be when imposing a post-conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.” Id. (internal quotation marks omitted). In addition, in

conducting the individualized assessment, the district court must consider the defendant’s

nonfrivolous arguments for a sentence outside of the Guidelines range. United States v.

Slappy, 872 F.3d 202, 207 (4th Cir. 2017). We have thoroughly reviewed the record and

conclude that the district court sufficiently explained the chosen sentence, rejecting

Little’s arguments for a below-Guidelines sentence, and the sentence is not unreasonable.

It follows, therefore, that the sentence is not is plainly unreasonable.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                              AFFIRMED




                                              3